          Case 1:14-cv-08065-VEC Document 213 Filed 02/26/21 Page 1 of 2
                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
                                                                         DOC #:
UNITED STATES DISTRICT COURT
                                                                         DATE FILED: 2/26/2021
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 GEORGE AIRDAY,                                                 :
                                                                :
                                              Plaintiff,        :
                                                                : 14-CV-8065 (VEC)
                            -against-                           :
                                                                :     ORDER
                                                                :
 THE CITY OF NEW YORK and KEITH                                 :
 SCHWAM,                                                        :
                                                                :
                                              Defendants. X
 --------------------------------------------------------------
VALERIE CAPRONI, United States District Judge:

       The Southern District of New York has reconfigured courtrooms and other spaces in its

courthouses to allow civil jury trials to proceed as safely as possible during the COVID-19

pandemic. Under the centralized calendaring system currently in place, the Clerk’s Office

schedules up to three jury trials to begin on each day of jury selection: a primary case and up to

two back-up cases that may proceed in its place if the primary case does not go forward.

On January 14, 2021, the Court informed the parties that it would hold an in-person trial starting

on June 1, 2021, subject to availability and the status of the COVID-19 pandemic. See Dkt. 206.

The Court accordingly requested a jury trial for that date. The Clerk’s Office has now notified

the Court that this case has been placed on the jury trial list for June 1, 2021. The case must be

trial-ready for that date. The case is second on the list for jury trials for that day. This means

that the case will not proceed on June 1, 2021, if the other trial scheduled for that date goes

forward. If the case cannot proceed on the scheduled date, the Court will seek another jury trial

date for as soon as possible thereafter. As soon as the Court confirms that the matter will

proceed on June 1, 2021, it will inform the parties.




                                             Page 1 of 2
        Case 1:14-cv-08065-VEC Document 213 Filed 02/26/21 Page 2 of 2




       As of the date of this Order, the parties’ pretrial filings have been submitted in full. A

final pretrial conference is scheduled for May 21, 2021, at 2:00 p.m. See Dkt. 206.



SO ORDERED.
                                                          _____________________  _________
                                                      _________________________________
Date: February 26, 2021                                     VALERIE CAPRONI
                                                                       CAPRON    NI
      New York, NY                                        United States District Judge




                                            Page 2 of 2
